NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-5528-15T1
                                                  A-5529-15T1

HENRY SAMINSKI,

        Plaintiff-Appellant,

v.

KATHLEEN NEVILLE, ZONING
OFFICIAL OF THE TOWN OF
WESTFIELD, GENTEMP, LLC,
d/b/a BUONTEMPO HOMES, LLC,
JOSEPH BUONTEMPO, STEVEN
BUONTEMPO, GUARRIELLO & DEC
ASSOCIATES, LLC, and
EDWARD S. DEC,

     Defendants-Respondents.
__________________________________

HENRY SAMINSKI,

        Plaintiff-Appellant,

v.

WESTFIELD ZONING BOARD OF
ADJUSTMENT and VINCENT K.
LOUGHLIN, ESQ.,

     Defendants-Respondents.
__________________________________

              Submitted November 6, 2017 – Decided November 21, 2017

              Before Judges Sabatino, Ostrer and Whipple.
          On appeal from the Superior Court of New
          Jersey, Law Division, Union County, Docket
          Nos. L-2734-14 and L-0049-15.

          Saminski Rodriguez Law Group, LLC, attorneys
          for appellant (William Rodriguez, on the
          briefs).

          Finestein & Malloy, LLC, attorneys for
          respondent Kathleen Neville, Zoning Official
          of the Town of Westfield (Daniel L. Finestein,
          on the brief).

          Brach Eichler, LLC, attorneys for respondents
          Buontempo Homes, LLC, Gentemp, LLC, Steven
          Buontempo and Joseph Buontempo (Keith J.
          Roberts, of counsel and on the brief; Richard
          B. Robins, on the brief).

          Palumbo, Renaud & DeAppolonio, LLC, attorneys
          for respondents Edward S. Dec and Guariello &
          Dec Associates, LLC (Catherine M. DeAppolonio,
          on the brief).

          Vincent K. Loughlin, respondent pro se and
          attorney for respondent Westfield Zoning Board
          of Adjustment.

PER CURIAM

     These matters having been amicably adjusted and the parties

having stipulated to the dismissal of these appeals, it is hereby

ordered that the appeals are dismissed with prejudice and without

costs.




                                2                          A-5528-15T1